DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7 – 12, 15 – 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2011/0214601).

    PNG
    media_image1.png
    621
    737
    media_image1.png
    Greyscale

Regarding claim 1, Martin et al. discloses a landing gear (110) for an aircraft, comprising: a torque link assembly including an upper torque link and a lower torque link hingedly connected to one another at a common pivot (see labeled figure 2 above), the upper and lower torque links being displaceable toward one another upon the aircraft 10) secured to one of the upper and lower torque links and having a part (34) oriented toward the other one of the upper and lower torque links (Fig. 2), the other torque link impacting the part upon the other torque link being displaced toward the hard landing indicator by a hard landing of the aircraft, an impact of the other torque link with the part leaving a visual mark thereon (via indicator member 30).  
Regarding claim 2, Martin et al. discloses that the hard landing indicator includes a first portion (collar around 112, 17 - Fig. 3) secured to the one of the upper and lower torque links, and a second portion (18) projecting outwardly from the first portion toward a path of displacement of the other torque link to be impacted thereby.  
Regarding claim 3, Martin et al. discloses that the first portion includes a main plate (collar around 112) and at least one side plate (17) projecting from a side of the main plate away from the other torque link, the second portion (18) projecting outwardly from the at least one of side plate toward the path of displacement of the other torque link, the second portion being transverse to the at least one side plate (Fig. 3).  
Regarding claim 7, Martin et al. discloses that the second portion (18) of the hard landing indicator is a tab, the tab extending from the at least one side plate (17) toward the path of displacement of the other torque link and being transverse to said side plate.  
Regarding claim 8, Martin et al. discloses that the tab has opposite first (36) and second side surfaces (the wider portion of 18) and a peripheral surface (sides of portion 18 which includes 28) extending between the first and second side surfaces, a portion of the peripheral surface receiving the impact (when shear pin 24 is fractured) from the other torque link upon the aircraft experiencing the hard landing.  
Regarding claim 9, Martin et al. discloses that the main plate (collar around 112) includes at least one flange (118), the at least one flange extending along a length of the main plate (Fig. 3) and projecting from an outer surface thereof.  
119) defined through the at least one flange, the landing gear comprising an attachment means (12) inserted through the slot to attach the hard landing indicator to the one of the upper and lower torque links.  
Regarding claim 11, Martin et al. discloses a hard landing indicator (10) mountable to a landing gear of an aircraft, the landing gear having first and second components (upper and lower torque links shown in labeled figure 2 above) displaceable toward each other upon the aircraft experiencing a landing, the hard landing indicator comprising: a first portion (collar around 112, 17 - Fig. 3) securable to the first component of the landing gear;  20a second portion (18) projecting outwardly from the first portion and oriented toward the second component of the landing gear to be positioned within a path of displacement of the second component toward the first component, the second portion being impacted and marked by the second component upon the second component being displaced by a hard landing of the aircraft (paragraph [0036]).  
Regarding claim 12, Martin et al. discloses that the first portion includes a main plate (collar around 112) and at least one side plate (17) projecting from a side of the main plate, the second portion projecting outwardly from and being transverse to the at least one side plate (Fig. 3).  
Regarding claim 15, Martin et al. discloses that the second portion is a tab having opposite first (36) and second side surfaces (wider portion of 18) and a peripheral surface extending between the first and second side surfaces (sides of portion 18 which includes 28), a portion of the peripheral surface receiving the impact from the second component of the landing gear upon the aircraft experiencing the hard landing (when shear pin 24 is fractured).  
Regarding claim 16, Martin et al. discloses that the main plate includes at least one flange (118), the at least one flange extending along a length of the main plate and projecting from an outer surface thereof (Fig. 3).  
119) defined through the at least one flange for receiving an attachment means (12) to attach the hard landing indicator to the first component of the landing gear.  
Regarding claim 19, Martin et al. discloses a method for installing a hard landing indicator (10) on a landing gear of an aircraft, the landing gear including first and second components (upper and lower torque links shown in labeled figure 2 above) hingedly connected to one another and displaceable towards each other, the method comprising: securing a first portion (collar around 112, 17 - Fig. 3) of the hard landing indicator on the first component of the landing gear to position a second portion (18)of the hard landing indicator projecting outwardly from the first portion within a path of displacement of the second component of the landing gear toward the first component.  
Regarding claim 20, Martin et al. discloses that securing the first portion includes preventing the hard landing indicator from being displaced along the first component of the landing gear (the hard landing indicator is prevented from being displaced along the first component of the landing gear since the first portion is secured perpendicularly on element 112).

Allowable Subject Matter
Claims 4 – 6, 13, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642